PCIJ_AB_71_LighthousesCreteSamos_FRA_GRC_1937-10-08_JUD_01_ME_00_EN.txt. COUR PERMANENTE. DE JUSTICE INTERNATIONALE

SERIE AIB
ARRETS, ORDONNANCES ET AVIS CONSULTATIFS

 

FASCICULE N° 71

AFFAIRE DES PHARES EN CRÈTE
ET A SAMOS

 

 

ARRET DU 8 OCTOBRE 1937

1937

JUDGMENT OF OCTOBER 8th, 1937

 

 

PERMANENT COURT OF INTERNATIONAL JUSTICE

SERIES A.IB.
JUDGMENTS, ORDERS AND ADVISORY OPINIONS

FASCICULE No. 71

LIGHTHOUSES IN CRETE
AND SAMOS

SOCIETE D’EDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
94

PERMANENT COURT OF INTERNATIONAL JUSTICE

JUDICIAL YEAR 1937.

October 8th, 1937.

[Translation.]

LIGHTHOUSES IN CRETE
AND SAMOS

Application, in a particular case, of a judgment already rendered
by the Court (see Series A./B., No. 62).

Period at which the islands of Crete and Samos ave to be regarded
as having been “detached from the Ottoman Empire”. Meaning of
this expression.

Application of Article g of Protocol XII signed at the same
time as the Treaty of Lausanne of July 24th, 1923.

Character of the autonomy enjoyed, prior to 1913, by the islands
of Crete and Samos. Tis scope determined by the international

treaties and by the Cretan and Samian Constitutions.

JUDGMENT.

Present: M. GUERRERO, President; Sir CECIL Hurst, Vice-Presi-

dent; Count RosTworowski, MM. FROMAGEOT,
DE BUSTAMANTE, ALTAMIRA, URRUTIA, NEGULESCO,
Jhr. vAN EYsiNGA, MM. CHENG, Hupson, DE VISSCHER,
Judges; M. SEFERIADES, Judge ad hoc.

4
A./B. 71.—LIGHTHOUSES IN CRETE AND SAMOS 95
In the case concerning lighthouses in Crete and Samos,

between

the Government of the French Republic, represented by
M. J. Basdevant, as Agent,

and

the Royal Greek Government, represented by M. N. Politis,
as Agent, and M. D. Drossos, as Assistant Agent,

The Court,
composed as above,
delivers the following judgment :

By a Special Agreement signed at Paris on August 28th,
1936, the French and Greek Governments agreed to submit
to the Court the question of the applicability, as regards
lighthouses situated in the territories of Crete, including the
adjacent islets, and of Samos, of the principle laid down
in the judgment rendered by the Court on March 17th, 1934,
this question. being regarded on both sides as accessory to the
principal question already decided by the Court.

The two Governments, having regard to the nature of the :
question submitted to the Court, recognized in the Special
Agreement that that instrument should take effect as from the
date of its signature and might be transmitted to the Court by
either Party. The Special Agreement was filed with the Reg-
istry of the Court on October 27th, 1936, by the French Minister
at The Hague.

The Parties request the Court, taking into account the period
at which the territories in question were detached from the
Ottoman Empire, to give its decision on the following question :

“Whether the contract concluded on April 1st/14th, 1913, between
the French firm Collas & Michel, known as the ‘ Administration
générale des Phares de l'Empire ottoman’, and the Ottoman
Government, extending from September 4th, 1924, to Septem-
ber 4th, 1949, concession contracts granted to the said firm,
was duly entered into and is accordingly operative as regards
the Greek Government in so far as concerns lighthouses situated
in the territcries of Crete,. including the adjacent islets, and
of Samos, which were assigned to that Government after the
Balkan wars.”

The subject of the dispute has thus been indicated in accord-
ance with Article 40 of the Statute.

On October 27th, 1936, the filing of the Special Agreement
was notified to the Greek Government in accordance with
Article 33, paragraph 2, of the Rules; on October 31st, the

5
A./B. 7I.—LIGHTHOUSES IN CRETE AND SAMOS 96

communications provided for in Article 40 of the Statute and
Article 34 of the Rules were duly despatched.

As the Court included on the Bench no judge of Greek nation-
ality, the Greek Government availed itself of its right under
Article 31 of the Statute and nominated Professor S. P. Séfé-
riadés to sit in this case.

The Special Agreement states that, in regard to all points
not provided for therein, the Court. “is requested to follow the
Special Agreement of July 15th, 1031’ (submitting to the Court
the Lighthouses case between France and Greece, which formed
the subject of the above-mentioned Judgment of March 17th,
1934), “it being agreed that the time-limits for the filing of the
Memorials and Counter-Memorials mentioned in Article 3 of
this Special Agreement shall only begin to run as from Octo-
ber 15th, 1936”.

In the said Article 3 of the Special Agreement of July 15th,
1931, the Parties proposed that the Court should .

“fix a period of three months as from the date fixed in the
Order made by the Court for the purpose (the time-limit
granted to the Government of the French Republic and to the
Government of the Greek Republic) of the presentation of
their respective Cases setting out their views on the question
and formulating their submissions, and a period of three months
as from the date of filing of these Cases for the presentation
of their Counter-Cases in reply, in which, if necessary, they
shall formulate any additional submissions’.

In the present case as in the previous one, the Parties did
not propose the fixing of a time-limit for the presentation of
a Reply by each of them. It is to be observed in this connection
that, in an Order made on July 28th, 1933, and referred to in
the Judgment of March 17th, 1934, the Court stated that a
clause in a special agreement, drawn in terms such as those of
the above-quoted Article 3, implied an agreement between the
Parties to waive the right to present a Reply.

By an Order made on January 13th, 1937, the President of
the Court, as the Court was not sitting, fixed December 17th,
1936, as the date from which the. time-limits which were fixed
in accordance with the proposals of the Parties should begin
to run,

The Memorials and Counter-Memorials were duly filed within
the time-limits thus fixed. The Counter-Memorials having been
filed on June roth, 1937, the case became ready for hearing on
that date.

In its Memorial the French Government prays the Court:

“To adjudge and declare that the contract concluded on
April ist/14th, 1913, between the French firm Collas & Michel,
known as the ‘Administration générale des Phares de l’Empire

6
A./B. 71.—LIGHTHOUSES IN CRETE AND SAMOS 97

ottoman’, and the Ottoman Government, extending from Septem-
ber 4th, 1924, to September 4th, 1949, concession contracts
granted to the said firm, was duly entered into and is accord-
ingly operative as regards the Greek Government in so far as
concerns lighthouses situated in the territories of Crete (including
the adjacent islets) and of Samos, which were assigned to
that Government after the Balkan wars.”

The Greek Government, for its part, in its Memorial prays
the Court:

“To adjudge and declare that the contract concluded on
April 1st/r4th, 1913, between the French firm Collas & Michel,
known as the ‘Administration générale des Phares de l’Empire.
ottoman’, and the Ottoman Government, extending from Sep-
tember 4th, 1924, to September 4th, 1949, concession contracts
granted to the said firm, was not duly entered into and is
accordingly inoperative as regards the Greek Government in so
far as concerns lighthouses situated in the territories of Crete
(including the adjacent islets) and of Samos, which were
assigned to that Government after the Balkan wars.”

These submissions were not amended in the respective Counter-
Memorials.

In the course of public sittings held on June 28th and 2oth,
1937, the Court heard:

M. Basdevant, Agent, on behalf of France ;

and M. Politis, Agent, on behalf of Greece.

The submissions formulated in the documents of the written
procedure were maintained in their entirety by both Parties
in their oral arguments.

Numerous documents in support of their contentions were
filed on behalf of each Party!.

The above being’ the state of the proceedings, the Court must

now adjudicate.

*
* *

The circumstances in which the dispute has been submitted
to the Court are as follows.
By its Judgment of March 17th, 1934 2, the Court decided that

“the contract of April 1st/r4th, 1913, between the French firm
Collas & Michel, known as the ‘Administration générale des
Phares de l'Empire ottoman’, and the Ottoman Government,
extending from September 4th, 1924, to September 4th, 1949,
concession contracts granted to the said firm, was duly entered
into and is accordingly operative as regards the Greek Govern-
ment in so far as concerns lighthouses situated in the terri-
tories assigned to it after the Balkan wars or subsequently”.

1 See list in annex.
2 Publications of the Court, Series A./B., Fasc. No. 62.
A./B. 7I.—LIGHTHOUSES IN CRETE AND SAMOS 98

This decision was however immediately preceded by the follow-
ing “‘reservation”’: |

“Moreover, the Court holds that the Special Agreement only
requires it to decide on a question of principle, and that it is
not called upon to specify which are the territories, detached
from Turkey and assigned to Greece after the Balkan wars or
subsequently, where the lighthouses in regard to which the
contract of 1913 is operative are. situated. It is moreover all
the more necessary to make this reservation because the Parties
have not argued before the Court the questions of fact and of.
law which might be raised in that connection and which the
Court has not been asked to decide.”

By a note verbale addressed on July 17th, 1934, by the Greek
Ministry for Foreign Affairs to the French Legation at Athens,
the Greek Government, while declaring itself prepared to execute
the judgment, drew attention to the point thus reserved, observing
“that according to the actual terms of the judgment the Court
of International Justice has only decided a question of principle;
it was not called upon to specify which are the territories covered
by the impugned contract in so far as concerns lighthouses
situated in them and it refrained from so doing”. The note goes
on as follows: “Since, therefore, this question remains open,
the Greek Government, after mature reflection, considers that
the lighthouses in Crete and Samos remained outside the ambit
of the contract concluded on April rst/14th, 1913, between the
concessionary firm and the Ottoman Porte, as the territories
in which they are situated were detached from Turkey well
before that date.”

The note verbale of July 17th, 1934, concludes with the follow-
ing words: “On the basis of the foregoing considerations, the
Greek Government is firmly convinced that the 1913 contract,
as to the validity of which the Court of International Justice
was called upon to decide, does not in any case cover lighthouses
in the islands of Crete and Samos. This contract was entirely
inoperative in so far as concerns these islands, which were
detached from Turkey before 1913, just as it is now in so far
as concerns Greece, the legal successor of those islands which |
were previously autonomous territories incorporated in the};
territory of Greece in 1913.”

As the French Government was unable to accept the stand-
point set out in the above-mentioned note of the Greek Govern-
ment, the two Governments agreed to submit the dispute for
decision by the Permanent Court of International Justice.

The Special Agreement of August 28th, 1936, which consti-
tutes the basis of the present proceedings, is as follows:

“The Permanent Court of International Justice having in its

Judgment of March 17th, 1934, made the reservation ‘that the

8
A./B. 7I.—LIGHTHOUSES IN CRETE AND SAMOS 99

Special Agreement only requires it to decide on a question of
principle and that it is not called upon to specify which are
the territories, detached from Turkey and assigned to Greece
after the Balkan wars or subsequently, where the lighthouses in
regard to which the contract of 1913 is operative are situated’.

And a difference of opinion having arisen between the Govern-
ment of the French Republic and the Government of the King-
dom of Greece, regarding the applicability of the principle laid
down in the said judgment in the case of lighthouses situated
in Crete, including the adjacent islets, and in Samos.

The aforesaid question being regarded on both sides as acces-
sory to the principal question which has already been decided
by the Permanent Court of International Justice.

The two Governments have considered ‘that it should be
referred to the Permanent Court of International Justice.

Accordingly they request the Court, taking into account the
period at which the territories specified below were detached
from the Ottoman Empire, to give its decision upon the fol-
lowing question :

‘Whether the contract concluded on April rst/14th, 1913,
between the French firm Collas & Michel, known as the “Admz-
nistration générale des Phares de l'Empire ottoman’, and the
Ottoman Government, extending from September 4th, 1924, to Sep-
tember 4th, 1949, concession contracts granted to the said firm,
was duly entered into and is accordingly operative as regards
the Greek Government in so far as concerns lighthouses situated.
in the territories of Crete, including the adjacent islets, and
of Samos, which were assigned to that Government after the
Balkan wars.’

In regard to all points not provided for in this Agreement,
the Court is requested to follow the Special Agreement of
July 15th, 1931, it being agreed that the time-limits for the
filing of the Memorials and Counter-Memorials mentioned in
Article 3 of this Special Agreement shall only begin to run as:
from October 15th, 1936.

The answer to the question submitted to the Court being
regarded as relating to the applicability in a particular case of
the judgment already rendered by the Court, the two Govern-
ments recognize the present Agreement as taking effect as soon
as it has been signed and agree that it may be transmitted to
the Court by either Party.

In faith whereof the undersigned, being duly authorized so
to do, have signed the present Agreement.

Paris, August 28th, 1936.
(Signed) Yvon DELBos. (Signed) N. Pozrris.”
A./B. 71.—LIGHTHOUSES IN CRETE AND SAMOS 100

*
* *

The subject of the present dispute is clearly defined by the
Special Agreement. The difference of opinion which has arisen
between the two Governments since the 1934 judgment relates
to ‘‘the applicability of the principle laid down in the said
judgment” (para. 2). The two Governments agree in regarding
this question ‘‘as accessory to the principal question which has
already been decided by the Permanent Court of International
Justice” (para. 3) and to regard the answer to it “as relating
to the applicability in a particular case of the judgment already
rendered by the Court” (para. 7).

Thus the present dispute is explicitly confined to the single
question which was reserved by the Court’s Judgment of
March 17th, 1934. It in no way reopens the “question of prin-
ciple’, which was: decided in that judgment and which is now
res judicata, namely that, in itself, the contract of April 1st/r4th,
1913, was duly entered into. The Parties simply ask the Court
whether or not the island of Crete, including the adjacent
islets, and the island of Samos, are included amongst the
territories to which the Court’s decision on the question of prin-
ciple applies and whether, consequently, the above-mentioned
contract was “duly entered into” in so far as concerns them.

The issue thus formulated amounts to the question what
special reasons or circumstances were contemplated and recog-
nized by the Parties to the Special Agreement as a possible
ground for an exception to the principle adopted by the 1934
judgment, such as would warrant the exclusion of the territories
of Crete and Samos from the application of that judgment.

The Court considers that the Parties have expressed themselves
very clearly on this point in their Special Agreement ; for the
question formulated between quotation marks in paragraph 5 is
introduced by the following words which define and limit its
scope: “[The two Governments] request the Court, taking
into account the period at which the territories specified below
were detached from the Ottoman Empire, to give its decision
upon the following question...”

Accordingly there is one circumstance, and one circumstance
only, which will warrant an exception to the application of the
Judgment of March 17th, 1934, on the question of principle,
namely: the period at which detachment from the Ottoman
Empire took place in the case of the territories in question.
This conclusion is fully borne out by the note verbale of July 17th,
1934, above mentioned, in which the Greek Government explains
that, in its view, the lighthouses situated in the territories of
Crete and Samos “remained outside the ambit of the contract
concluded, .... as the territories in which they are situated were
detached from Turkey well before that date’. It follows that

To
A./B. 7I.—LIGHTHOUSES IN CRETE AND SAMOS IOI

in deciding the question submitted to it the Court cannot,
without disregarding the terms of the Special Agreement, take
into account considerations which might warrant an exception
to the applicability of the principle laid down by the Judgment
of March 17th, 1934, for reasons other than the sole ground
for an exception admitted by the Parties.

As the Special Agreement links together in a necessary
relation of cause and effect the period at which the detachment
of the territories took place and the validity of the contract
in respect of these same territories, it is essential to determine
the period at which the territories of Crete, including the adjacent

islets, and of Samos were respectively detached from the

Ottoman Empire.

In this connection Article 9 of Protocol XII! signed at the
same time as the Treaty of Lausanne of July 24th, 1923, must
logically be considered first. For this stipulation, which is
binding on both Parties, formed the basis of the judgment on
the question of principle rendered by the Court on March 17th,
1934. The first question therefore is whether that Article warrants
in favour of Crete and Samos an exception to the principle laid
down by the Court’s decision.

Article 9 says that a State succeeding to Turkish territory
is subrogated as regards the rights and obligations of Turkey “in
territories detached from Turkey after the Balkan wars so far
as regards concessionary contracts entered into with the Otto-
man Government or any Ottoman local authority before the
coming into force of the treaty providing for the transfer
of the territory’. The Article adds that ‘‘this subrogation will
have effect as from the coming into force of the treaty by which
the transfer of territory was effected....’’.

It is to be observed that this stipulation is couched in general
terms ; it makes no exception or reservation. Article 9 applies
to all the territories which were detached from Turkey after
’ the Balkan wars, without regard to the special status possessed
by some of them under the Ottoman Empire. Again, in

Article 9, the idea of the detachment of the territories is closely ,

connected with and correlated to that of their assignment to
another sovereign: both ideas constituting the elements in the
transfer of territory mentioned in the same Article. This pro-
vision leaves no room for a break in continuity of the sovereignty
over the territories referred to therein. It provides for the
direct and immediate succession of Greece to the obligations
contracted by the Ottoman Empire in respect of the territories
over which Ottoman sovereignty is ceded. The close correlation
established between the detachment and assignment of the

1 Publications of the Court, Series C., No. Rae p. 68; League of Nations,
Treaty Series, Vol. 28, p. 203.

2 It
A./B. 71. — LIGHTHOUSES IN CRETE AND SAMOS 102

territories by Article 9 of Protocol XII was recognized by the
Agent for the Greek Government in his oral statement on
June 28th, 1937. It had already been emphasized by the Court
in a passage in its Judgment of March r7th, 1934 (p. 28), where ©
the Court said that the expression ‘“territories which were
assigned” to Greece “after the Balkan wars or subsequently”
used in the Special Agreement of July r5th, 1931, and the
expression ‘“‘territories detached from Turkey after the Balkan
wars” in Article 9, meant the same territories, ‘‘all the more
so, since neither Party, when discussing Article 9, has suggested
that there is any substantial difference between the territories
referred to in these two texts”. Finally the same correlation
is emphasized in the following paragraph, containing the reser-
vation of which the Greek Government is now availing itself,
In that paragraph the judgment speaks of ‘“‘territories detached

LE

from Turkey and assigned to Greece after the Balkan wars....’’.

It follows from the foregoing that there is nothing in the
text of Article 9 of Protocol XII to warrant any differentiation
between the various territories which were assigned to Greece,
from the standpoint of the applicability of the decision rendered
by the Court on the question of principle in 1934.

The reasoning of the Greek Government as stated by its
Agent, in particular in his oral pleadings (on June 28th and 2gth,
1937), seeks precisely to preclude any contention based on the
absence of differentiation in Article 9. The line of argument
is as follows: Article 9 had no need to differentiate, because
having been framed to meet a different case from that which
is now submitted to the Court, it is, 4 priori, incapable of being
applied to the territories of Crete and Samos. Thus, we are
told, Article 9 could not do otherwise than consider the detach-
ment and the assignment of the territories as two aspects of
a single operation, for the hypothesis envisaged by that Arti-
cle was that of territories transferred from the sovereignty of
Turkey to another sovereignty. According to the contention of the|
Greek Government, the situation of the territories of Crete and }
Samos is of an entirely different order. The latter territories, |
which enjoyed a wide autonomy, were not and could not!
have been detached from Turkey by a transfer of sovereignty |
from that State to Greece, seeing that in 1913 Turkey had long
since lost her sovereignty in regard to them. It follows, according
to this argument, that in April 1913 the Ottoman Government.
no longer had any title, competence or capacity to conclude
the contract of April 1st/r4th, 10913, and accordingly the
contract, though valid in itself, was not duly entered into or
validly concluded in respect of these territories. It is in this
sense, in the Greek Government’s contention, that the Court’s
judgment of 1934 requires to be “supplemented”’.

12
A./B. 71.—LIGHTHOUSES IN CRETE AND SAMOS 103

It must be borne in mind, in the first place, that in order to
secure acceptance for its contention, no matter.on what argu-
ments it was founded, the Greek Government would have needed
to prove that, at the time of the conclusion of the contract in
dispute, the territories of Crete and Samos were already, in
law, territories detached from the Ottoman Empire, in the full
meaning of the word ‘‘detached’’, which in the opinion of the
Court connotes the entire disappearance of any political link.
For, as has been already observed, it is the date of the detach-
ment of the territories which is decisive in this case. The wide
forms of autonomy conferred on the territories in question could
only be taken into consideration for the solution of the present
dispute, if they justified the conclusion that the autonomous
territories were already, at the date of the contract, detached
from the Ottoman Empire to the extent that every political
link between them and the Sublime Porte had been severed,
so that the Sultan had lost all power to make contracts in
regard to them. It is from that standpoint alone that the
Special Agreement, which respects the ves judicata of 1934,
authorizes the Court to consider the question of Cretan and
Samian autonomy; there is no occasion to examine the nature
of these forms of autonomy or their juridical character from
any other standpoint. The issue, reduced to its essence, may
be stated as follows: had every political link between the Otto-
man Empire and the islands of Crete and Samos disappeared
at the time of the conclusion of the contract in dispute, that
is to say, on April 1st/r4th, 1913? Only if it were shown that
no such link subsisted on that date, would it be possible to
regard these territories as having been already detached from
the Ottoman Empire before the conclusion of the contract, and
to consider the latter as not having been duly entered into in
regard to the aforesaid territories.

The Court finds that this has not been shown by the Greek
Government.

Notwithstanding its autonomy, Crete had not ceased to be
a part of the Ottoman Empire. Even though the Sultan had
been obliged to accept important restrictions on the exercise
of his rights of sovereignty in Crete, that sovereignty had not
ceased to belong to him, however it might be qualified from a
juridical point of view. That situation persisted until the time
when Crete was separated from the Ottoman Empire by treaties,
which were treaties of cession, and became a “detached terri-
tory’ within the meaning of Article 9 of Protocol XII. These
treaties are subsequent to the conclusion of the contract in
dispute.

The first of them, in chronological order, is the Treaty of
Peace signed in London on May ry7th/30th, 1913, between
Bulgaria, Greece, Montenegro, Serbia and Turkey, a treaty which

13
A./B. 71.—LIGHTHOUSES IN CRETE AND SAMOS I04

though not ratified was maintained as between Greece and
Turkey by the Treaty of Athens of November ist/14th, 1913.
The Treaty of London states expressly in Article 4, which
relates to Crete, that

“His Imperial Majesty the Sultan declares that he cedes to
Their Majesties the Allied Sovereigns the island of Crete and
renounces in their favour all rights of sovereignty and all
other rights which he possessed over that island 1.”

It would be difficult to find more decisive evidence of the
persistence of the Sultan’s sovereignty up to that date than is
furnished by this formal renunciation made by the latter in an
international instrument signed by Greece.

As regards Samos, after the Sultan had declared in Article 5
of the Treaty of London of May r7th/30th, 1913—which was
maintained, as stated above, between Turkey and Greece by
the Treaty of Peace of Athens of November 1st/r4th, 1013—
that he entrusted to the Powers the decision as to the future
of all the Ottoman islands in the Aegean Sea, except the island
of Crete, Samos was assigned to Greece by the decision of the
Powers on February 13th, 1914. This decision was confirmed
by Article 12 of. the Treaty of Lausanne of 1923, in which
Samos is expressly mentioned.

The conclusion follows inevitably that the lighthouses in Crete
and Samos are lighthouses situated in territories which not
only were assigned to Greece after the Balkan wars but also
were not detached from the Ottoman Empire until that time.
Article 9 of Protocol XII of Lausanne is therefore applicable
to the contract of April 1st/r4th, 1913, and that contract must
be considered as having been duly entered into, and as accord-
ingly operative in regard to Greece in respect of the said terri-
tories. The “particular case” therefore falls within the scope
of the decision on the question of principle delivered by the
Court on March 17th, 1934.

In opposition to this conclusion, deduced from the international
instruments, the Greek Government has argued that Samos,
since 1832, and Crete, since 1899 and in any case since 1907,
‘did in fact enjoy a régime of autonomy which was so wide
that those islands must be regarded as having been thenceforward
detached from the Ottoman Empire.

No confirmation of this view is obtained by the examination
either of the Cretan Constitutions. or of the organic Statute of
Samos. The autonomy of Crete was only recognized by the
Constitutions of 1899 and 1907 “under the conditions
established by the four Great Powers”. These conditions

1 Translation taken from the American Journal of International Law, Vol. 8,
1914.
14
A./B. 71.—LIGHTHOUSES IN CRETE AND SAMOS 105

emphasized ‘‘the supreme rights of H.I.M. the Sultan over
Crete” (notification of Nov. 30th, 1898, Memorial of the Greek
Government, Annex 7) and the ‘“‘legitimate rights of the Sultan”
(pro memoria of March 28th, 1809, Memorial of the French
Government, Annex 2). So far as concerns the island of
Samos, the Hatt or organic Statute of December 22nd, 1832,
definitely proclaimed its dependence on the Sublime Porte.
Samos is described therein as forming “part of the hereditary
estates of H.M. the Sultan Mahmoud Khan” (Memorial of
the Greek Government, Annex 21), and the concessions con-
ferred by the Statute are expressly subordinated by it to the
condition that the inhabitants of the island ‘should henceforth
be faithful subjects of the Ottoman Empire”. The provisions
of the Statute, and especially those concerning the appointment
and powers of ‘the chief of the island” and the homage due
to the Sultan, leave no doubt as to the continued political
subordination of Samos. Nor does any different conclusion
follow from a study of the Hatt or additional regulation of
September 16th, 1852 (Memorial of the Greek Government,
Annex 22).

As the Court has reached the conclusion that Crete and Samos
still formed part of the Ottoman Empire on April ist/14th,
1913, the date of the contract in dispute, there is no need for
it to discuss the objection to the effect that the contracting
Parties could not have intended that their contract should
cover these territories, in view of the fact that the latter had
already been definitively removed from the Sultan’s sovereignty
at the above-mentioned date. Moreover, it must be remem-
bered that the Judgment of March 17th, 1934, declared that,
in the absence of any express statement of a contrary inten-
tion, the object of the contract of 1913 must be regarded as
identical with that of the original contract of 1860, which is
applicable to the whole of the Ottoman Empire.

FOR THESE REASONS,

The Court,
by ten votes against three,
decides

that the contract concluded on April 1st/14th, 1913, between the
French firm Collas & Michel, known as the ‘‘Administration
générale des Phares de l'Empire ottoman’, and the Ottoman
Government, extending from September 4th, 1924, to Septem-
ber 4th, 1049, concession contracts granted to the said firm,
was duly entered into and is accordingly operative as regards
the Greek Government in so far as concerns lighthouses situated

15
A./B. 7I. LIGHTHOUSES IN CRETE AND SAMOS 106

in the territories of Crete, including the adjacent islets, and
of Samos, which were assigned to that Government after the
Balkan wars.

This judgment has been drawn up in French in accordance
with the terms of Article 39, paragraph 1, second sentence, of
the Statute of the Court, the Parties having agreed in the
Special Agreement that the case should be conducted in French.

Done at the Peace Palace, The Hague, this eighth day of
October, one thousand nine hundred and thirty-seven, in three
copies, one of which is to be placed in the archives of the Court
and the others to be forwarded to the Government of the French
Republic and the Royal Greek Government respectively.

(Signed) J. G. GUERRERO,

President.

(Signed) J. Lopez OLIVAN,

Registrar.

Sir CeciL Hurst, Vice-President, Mr. Hupson, Judge, and
M. S&FERIADES, Judge ad hoc, declare that they are unable to
concur in the judgment given by the Court and, availing them-
selves of the right conferred upon them by Article 57 of the
Statute, have appended to the judgment the separate opinions
which follow.

Jonkheer vAN Eysinca, Judge, while in agreement with the
operative clause of the judgment, has appended a separate
opinion regarding the grounds on which the judgment is based.

(Initialled) J. G. G.
(Initialled) J. L. O.

16
